DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 02/04/2022 has been entered. Claims 1-20 remain pending in the application. The applicant’s amendments to the claim have overcome the 35 USC 112 rejection.  With regard to applicant’s arguments specific to Ofili et al. failing to teach the step of  “re-calculating, by the one or more processors, the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 10-12, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofili et al. (“Differential characterization of blood flow, velocity, and vascular resistance between proximal and distal normal epicardial human coronary arteries: Analysis by intracoronary Doppler spectral flow velocity”, [July, 1995]) in the view of Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]).

Regarding claim 1, Ofili teaches A method for identifying treatment options for stenotic lesions within a vessel, comprising (“coronary blood flow velocity parameters and to determine the relation among velocity, volumetric flow, and vascular resistance…, we performed paired proximal and distal velocity measurements” pg. 37 right col.): receiving, by one or more 

Leonardo, in the same field of endeavor, teaches simulating placement of one or more stents (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching Leonardo to provide a step of simulating placement of one or more stents. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 2, Ofili teaches The method of claim 1 further comprising identifying, by the one or more processors, at least one stenting based on one or more stenting parameters (”to identify hemodynamically significant coronary stenosis in the catheterization laboratory at the time of coronary intervention” pg. 45 last par.).

Regarding claim 3, Ofili teaches The method of claim 1, wherein identifying the one or more stenotic lesions comprises analyzing hemodynamic values based on the resistance-based model (the use of transluminal velocity data to identify hemodynamically significant coronary stenosis in the catheterization laboratory at the time of coronary intervention” pg. 45 last par.).

Regarding claim 4, Ofili teaches The method of claim 1, wherein at least one stenting parameter is based on optimizing at least one of a predicted vascular resistance ratio or a predicted fractional flow reserve (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43).

Regarding claim 10, Ofili teaches A system for identifying treatment options for stenotic lesions within a vessel, comprising: memory (“recording of coronary flow velocities” pg. 39 left col. 1st par.); one or more processors in communication the memory (“The outermost margin of the coronary flow velocity spectral envelope was digitized off-line on a PC/AT computer with custom software interfaced with a digitizing tablet.” Pg. 40 left col. Analysis of coronary blood flow velocity data section); the one or more processors configured to: receive vessel image data (see generated data via intravascular catheter in tables I, II and III on pgs. 40 and 41); generate a resistance-based model of blood flow resistance within the vessel based on the vessel image data (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43). calculate one or more predicted hemodynamic values based on the resistance-based model (“The outermost margin of the coronary flow velocity spectral envelope was digitized off-line on a PC/AT computer with custom software interfaced with a digitizing tablet. Digitized spectral velocity waveforms from five cardiac cycles were averaged to compute peak diastolic and systolic velocities, mean velocity [the time average of the spectral peak velocity waveform], diastolic and systolic velocity integrals, and the first one-third and first half flow fractions Fig. 3. The ratios of diastolic to systolic peak velocities and the velocity integral were computed.” Pg. 40 left col. Analysis of coronary blood flow velocity data section); identify one or more stenotic lesions based on the resistance-based model (the use of transluminal velocity data to identify hemodynamically significant coronary stenosis in the catheterization laboratory at the time of coronary intervention” pg. 45 last par.); re-calculate the one or more hemodynamic values (discussion, the system keeps calculating the velocity across the vessel and monitor the changes of velocity due to a change in the cross sectional area. Therefore, when the vessel is wider the cross-sectional area changes and the system will calculate the velocity based on this change.); and provide for display a representation of the vessel with the one or more predicted hemodynamic values (Pg. 40 left col. Quantities angiography).
 However, Ofili fails to explicitly teach simulating placement of one or more stents.
Leonardo, in the same field of endeavor, teaches simulating placement of one or more stents (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching Leonardo to provide a step of simulating placement of one or more stents. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 11, Ofili teaches The system of claim 10, wherein the one or more processors are further configured to identify at least one stenting based on one or more stenting parameters (”to identify hemodynamically significant coronary stenosis in the catheterization laboratory at the time of coronary intervention” pg. 45 last par.).

Regarding claim 12, Ofili teaches The system of claim 10, wherein identifying the one or more stenotic lesions comprises analyzing hemodynamic values based on the resistance-based model (the use of transluminal velocity data to identify hemodynamically significant coronary stenosis in the catheterization laboratory at the time of coronary intervention” pg. 45 last par.).

Regarding claim 13, Ofili teaches The system of claim 10, wherein at least one stenting parameter is based on optimizing at least one of a predicted vascular resistance ratio or a predicted fractional flow reserve (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43).

Regarding claim 19, Ofili teaches A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of identifying treatment options for stenotic lesions within a vessel, comprising (“a PC/AT computer with custom software interfaced with a digitizing tablet” pg. 40 left col. Analysis of coronary blood flow velocity data section): receiving, by one or more processors, vessel image data (see generated data via intravascular catheter in tables I, II and III on pgs. 40 and 41); generating, by the one or more processors, a resistance-based model of blood flow resistance within the vessel based on the vessel image data (“the coronary vascular resistance was significantly greater in the distal than the proximal segments of the left anterior descending” pars bridging pgs. 42-43) calculating, by the one or more processors, one or more predicted hemodynamic values based on the resistance-based model (“The outermost margin of the coronary flow velocity spectral envelope was digitized off-line on a PC/AT computer with custom software interfaced with a digitizing tablet. Digitized spectral velocity waveforms from five cardiac cycles were averaged to compute peak diastolic and systolic velocities, mean velocity [the time average of the spectral peak velocity waveform], diastolic and systolic velocity integrals, and the first one-third and first half flow fractions Fig. 3. The ratios of diastolic to systolic peak velocities and the velocity integral were computed.” Pg. 40 left col. Analysis of coronary blood flow velocity data section); identifying, by the one or more processors, one or more stenotic lesions based on the resistance-based model (the use of transluminal velocity data to identify hemodynamically significant coronary stenosis in the catheterization laboratory at the time of coronary intervention” pg. 45 last par.); re-calculating, by the one or more processors, the one or more hemodynamic values (discussion, the system keeps calculating the velocity across the vessel and monitor the changes of velocity due to a change in the cross sectional area. Therefore, when the vessel is wider the cross-sectional area changes and the system will calculate the velocity based on this change.); and providing for display, by the one or more processors, a representation of the vessel with the one or more predicted hemodynamic values  (Pg. 40 left col. Quantities angiography).
 However, Ofili fails to explicitly teach simulating placement of one or more stents.
Leonardo, in the same field of endeavor, teaches simulating placement of one or more stents (introduction, simulating a stent by deploying a virtual stent in a 3d vessel model.) 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching Leonardo to provide a step of simulating placement of one or more stents. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy (abstract).

Regarding claim 20, Ofili teaches The non-transitory computer-readable medium of claim 19, comprising identifying, by the one or more processors, at least one stenting based on one or more stenting parameters (”to identify hemodynamically significant coronary stenosis in the catheterization laboratory at the time of coronary intervention” pg. 45 last par.).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofili (“Differential characterization of blood flow, velocity, and vascular resistance between proximal and distal normal epicardial human coronary arteries: Analysis by intracoronary Doppler spectral flow velocity”, [July, 1995]) in view of Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]) and Feld et al (US Pub No. US 20090182409).
Regarding claim 5, Ofili teaches The method of claim 1, however fails to explicitly teach wherein at least one stenting parameter is based on identifying a degree of stent overlap with one or more side branches
Feld, in the same field of endeavor, teaches wherein at least one stenting parameter is based on identifying a degree of stent overlap with one or more side branches (“monitoring the overlap of the stent side branches to minimize the chance of blockage” para. 0101)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Leonardo with the teaching Feld to provide a process of identifying the degree of stent overlap with one or more branches. This modification will help monitoring the amount of blockage in the vessels and determine the treatment option more accurately.

Regarding claim 14, Ofili teaches The system of claim 10, however fails to explicitly teach wherein at least one stenting parameter is based on identifying a degree of stent overlap with one or more side branches.
Feld, in the same field of endeavor, teaches wherein at least one stenting parameter is based on identifying a degree of stent overlap with one or more side branches (“monitoring the overlap of the stent side branches to minimize the chance of blockage” para. 0101)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Leonardo with the teaching Feld to provide a process of identifying the degree of stent overlap with one or more branches. This modification will help monitoring the amount of blockage in the vessels and determine the treatment option more accurately.

Claims 6-9 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofili (“Differential characterization of blood flow, velocity, and vascular resistance between proximal and distal normal epicardial human coronary arteries: Analysis by intracoronary Doppler spectral flow velocity”), (hereinafter “Ofili”) in view of Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]) and Tyml et al (“A new method for assessing arteriolar diameter and hemodynamic resistance using image analysis of vessel lumen”, [01/09/2003]).
Regarding claim 6, Ofili teaches The method of claim 1, however fails to explicitly teach further comprising generating, by the one or processors, a lumen contour model based on the vessel image data.  
Tyml, in the same field of endeavor, teaches further comprising generating, by the one or processors, a lumen contour model based on the vessel image data (image analysis algorithm to contour the lumen, abstract).  
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Leonardo with the teaching Tyml to provide a lumen contour model. This modification will help in determining the hemodynamic resistance of the blood vessel based on the diameters determined using the contoured lumen (Abstract).

Regarding claim 7, Ofili teaches The method of claim 6, however fails to explicitly teach wherein re-calculating the one or more hemodynamic values is performed without modifying the lumen contour model.  
Tyml, in the same field of endeavor, teaches re-calculating the one or more hemodynamic values is performed without modifying the lumen contour model (the hemodynamic resistance is calculated based on the lumen contoured model, abstract and results).  
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Leonardo with the teaching Tyml to provide a process to identify hemodynamic values based on the lumen contour model. This modification will help in determining the hemodynamic resistance of the blood vessel based on the diameters determined using the contoured lumen which will help in selecting a treatment options (Abstract).
Regarding claim 8, Ofili teaches The method of claim 6, however fails to explicitly teach wherein the lumen contour model comprises a 3D model of the vessel. 
Tyml, in the same field of endeavor, teaches wherein the lumen contour model comprises a 3D model of the vessel (figure 4).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Leonardo with the teaching Tyml to provide a 3d model of the vessel. This modification will help the user to visualize the vessel more easily.

Regarding claim 9, Ofili teaches The method of claim 6, however fails to explicitly teach further comprising modifying, by the one or more processors, the lumen contour model based on the potential stent, and wherein recalculating the one or more predicted hemodynamic values is based on the modified lumen contour model.  
Tyml, in the same field of endeavor, teaches modifying, by the one or more processors, the lumen contour model based on the potential stent, and wherein recalculating the one or more predicted hemodynamic values is based on the modified lumen contour model (the contour model is modified based on the calculations and the hemodynamic resistance is recalculated, Results).  
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Leonardo with the teaching Tyml to provide a step of modifying the lumen contour and recalculate the hemodynamic values. This modification will help in tracking the changes in the hemodynamic resistance, for example, if the hemodynamic resistance decreased then the diameter of the vessel changed and it would require modifying the contour model base on the changes of the vessel (results).

Regarding claim 15, Ofili teaches The system of claim 10, however fails to explicitly teach wherein the one or more processors are further configured to generate a lumen contour model based on the vessel image data
Tyml, in the same field of endeavor, teaches wherein the one or more processors are further configured to generate a lumen contour model based on the vessel image data (image analysis algorithm to contour the lumen, abstract).  
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching Tyml to provide a lumen contour model. This modification will help in determining the hemodynamic resistance of the blood vessel based on the diameters determined using the contoured lumen (Abstract).

Regarding claim 16, Ofili teaches The system of claim 15, however fails to explicitly teach wherein calculating the one or more simulated predicted hemodynamic values is performed without modifying the lumen contour model.  
Tyml, in the same field of endeavor, teaches calculating the one or more hemodynamic values is performed without modifying the lumen contour model (the hemodynamic resistance is calculated based on the lumen contoured model, abstract and results).  
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Leonardo with the teaching Tyml to provide a process to identify hemodynamic values based on the lumen contour model. This modification will help in determining the hemodynamic resistance of the blood vessel based on the diameters determined using the contoured lumen which will help in selecting a treatment options (Abstract).

Regarding claim 17, Ofili teaches The system of claim 15, however fails to explicitly teach wherein the lumen contour model comprises a 3D model of the vessel. 
Tyml, in the same field of endeavor, teaches wherein the lumen contour model comprises a 3D model of the vessel (figure 4).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili with the teaching Tyml to provide a 3d model of the vessel. This modification will help the user to visualize the vessel more easily.

Regarding claim 18, Ofili teaches The system of claim 15, however fails to explicitly teach further , wherein the one or more processors are further configured to modify the lumen contour model based on the potential stent, and wherein recalculating the one or more simulated predicted hemodynamic values is based on the modified lumen contour model.  
Tyml, in the same field of endeavor, teaches wherein the one or more processors are further configured to modify the lumen contour model based on the potential stent, and wherein recalculating the one or more predicted hemodynamic values is based on the modified lumen contour model (the contour model is modified based on the calculations and the hemodynamic resistance is recalculated, Results).  
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Ofili in the view of Leonardo with the teaching Tyml to provide a step of modifying the lumen contour and recalculate the hemodynamic values. This modification will help in tracking the changes in the hemodynamic resistance, for example, if the hemodynamic resistance decreased then the diameter of the vessel changed and it would require modifying the contour model base on the changes of the vessel (results).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793